        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________
                                 )
Yassin Muhiddin AREF, et al.,    )
                                 )
       Plaintiffs,               )
                                 )     Case No. 1:10-cv-00539-BJR
                      -v-        )
                                 )
William BARR, et al.,            )
                                 )
                                 )
       Defendants.               )
______________________________)

        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

                                       INTRODUCTION

       A case is moot where “events have so transpired that [a judicial decision] will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future.” See Defendants’ Motion to Dismiss (“MTD”), ECF No. 183, at 4 (citing Abdelfattah

v. U.S. Dep’t of Homeland Sec., 787 F.3d 524, 534 (D.C. Cir. 2015) (citation omitted)). For

these reasons, an inmate’s release from prison generally moots all claims for equitable relief

arising out of the inmate’s former conditions of confinement. MTD at 2 (summarizing case law

to this effect). While Aref and Jayyousi are correct that a plaintiff may seek expungement of

information as a remedy for a constitutional violation under certain limited circumstances, see,

e.g., Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (“Opp.”) at 9, this requires that the

plaintiff identify “continuing adverse consequences” from the information he seeks to expunge.

MTD at 7-8 (discussing Anyanwutaku v. Moore, 151 F.3d 1053, 1057 (D.C. Cir. 1998)); Opp. at

9.

       Here, Plaintiffs are unable to identify any present injury due to the retention of CMU-

related information about them in BOP records, nor can they identify any non-speculative future
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 2 of 11




injury. Aref does not explain how he will be harmed in the future by the records he seeks to

expunge, while Jayyousi speculates that the BOP records in question may harm his chances of

receiving a reduced period of supervised release. Opp. at 12 (stating that Jayyousi’s “plans to

move for modification of his 20-year term of supervised release”). As explained below, it is

exceedingly unlikely that any of the information about which Jayyousi complains will ever be

provided to the court that will determine whether to modify his period of supervised release,

making it clear that it is highly speculative that the information at issue here will impact his

chances of having his period of supervised release shortened. Accordingly, as it did with former

plaintiffs Avon Twitty and Daniel McGowan, this Court should dismiss Aref’s and Jayyousi’s

equitable claims in light of their release from BOP custody.

                                           ARGUMENT

I.     THE BOP RECORDS AT ISSUE DO NOT PRESENTLY IMPACT THE
       PLAINTIFFS NOR IS THERE ANY NON-SPECULATIVE BASIS TO
       CONCLUDE THAT THEY WILL HARM THEM IN THE FUTURE.

       As set forth below, Aref and Jayyousi fail to demonstrate any current injury arising out of

the records they seek to expunge, nor do they offer anything more than speculation as to how

these records may adversely impact them in the future. As a result, the case is moot and

Plaintiffs lack standing to seek the remedy of expungement. See Abdelfattah, 787 F.3d at 534

(request for expungement moot where it will not have a “more-than-speculative chance of

affecting” the plaintiff in the future); Opp. at 9 (conceding standard); see also Clapper v.

Amnesty International USA, 568 U.S. 398, 410 (2013) (plaintiffs “highly attenuated chain of

possibilities” does not satisfy the standing “requirement that the threatened injury must be

certainly impending”).1


1
  Contrary to Plaintiffs’ arguments, Defendants do not contend that Plaintiffs must prove that
they will be harmed by the BOP records in question. See Opp. at 9. But they do have to explain,


                                                                                                   2
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 3 of 11




       A.      Aref Fails To Identify Any Injury Caused By The Retention of the BOP
               Records He Seeks To Expunge

       Aref contends that “CMU-related information” in his prison file “continues to impact”

him and “may cause further harm in the future” despite his release from prison. Opp. at 1-2.

Aref offers nothing, however, to support this claim other than conjecture. He states that he has

been held in immigration detention at York County Prison under lockdown, and speculates that

this is the result of BOP sharing information about his prior CMU placement. Opp. at 15. But

he offers no evidence that there is any connection between his current conditions of confinement

and his past placement in a CMU. Aref was convicted of serious terrorism-related offenses,

which would be an understandable basis for his present conditions of confinement. Defs.’ SMF

¶ 163 (explaining that Aref served a fifteen-year sentence for money laundering, providing

material support for terrorism, conspiracy, and making a false statement to the FBI); Am.

Compl., ECF No. 86, ¶ 105 (same). Whatever the reasons for his current conditions of

confinement, BOP does not believe, nor has Aref established, that they have anything to do with

information about his prior CMU placement. See Declaration of Heather Sposato, ECF 183-2, ¶¶

3-5 (stating that there are “no references to Aref’s CMU placement at all in the documents

provided to ICE”).

       Aref also states that, like Jayyousi, he “continues to suffer emotionally from his CMU

designation,” and that expungement would provide “closure on what was done to him and his

family.” Opp. at 16. A plaintiff’s emotional desire for a court to reach a final decision on the

merits of a claim does not establish an injury-in-fact for purposes of Article III. The Supreme


in a non-speculative way, how they will be injured by these records. And now that the parties
have briefed summary judgment, “mere allegations” of harm are insufficient to establish an
injury in fact, and instead the plaintiffs “must ‘set forth’ by affidavit or other evidence ‘specific
facts’” to support a claim of injury. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)
(citing Fed. R. Civ. Proc. 56(e)).


                                                                                                    3
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 4 of 11




Court has “rejected all attempts to substitute abstract concern with a subject” for “the concrete

injury required by Art. III,” and has explained that this “rule is the same when the question is

mootness and a litigant can assert no more than emotional involvement in what remains of the

case.” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 410 n.2 (1980); Ashcrotf v. Mattis, 431

U.S. 171, 17 (1977) (same); see also City of Los Angeles v. Lyons, 461 U.S. 95, 107 n. 8 (1983)

(“emotional consequences of a prior act simply are not a sufficient basis for an injunction absent

a real and immediate threat of future injury by the defendant”); Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 107 (1998) (“psychic satisfaction is not an acceptable Article III remedy

because it does not redress a cognizable Article III injury”). 2

       In short, Aref has not established that he continues to be negatively impacted by his CMU

designation, nor does he offer any explanation as to how he will be harmed by BOP records in

the future. As a result, he has failed to establish standing to seek the remedy of expungement,

and his request for expungement is moot as it would not have any impact on him now or in the

future. See Abdelfattah, 787 F.3d at 534 (case moot when “events have so transpired that [a

judicial decision] will neither presently affect the parties’ rights nor have a more-than-

speculative chance of affecting them in the future”) (citation omitted); MTD at 5 (explaining that


2
  Plaintiffs (Opp. at 16) rely upon a district court decision from the Northern District of
California, Lira v. Cate, 2009 WL 10677792, at *22 (N.D. Cal. Sept. 30, 2009), in support of
their argument that an emotional desire for closure is sufficient to avoid a finding of mootness.
In Lira, the district court noted that a “released inmate may avoid mootness if ‘some concrete
and continuing injury’—some ‘collateral consequence’ of his confinement—exists.” Id (citing
Spencer v. Kenma, 532 U.S. 1, 7 (1998)). In response to plaintiff’s request to expunge prison
records validating plaintiff as a member of a gang, the court noted that the records created a risk
that he would be subject to “retaliatory gang violence,” as had occurred during his incarceration.
Lira, 2009 WL 10677792, at *22. Id. In addition, the court concluded that expungement would
have a favorable impact on plaintiff’s mental health, based on expert testimony in the record. Id.
Here, Aref does not provide expert testimony, and, like any litigant, would simply like a decision
on the merits of his claims. As seen above, that is not enough. Geraghty, 445 U.S. at 410 n.2;
Mattis, 431 U.S. 17 (1977) (same); see also City of Los Angeles v. Lyons, 461 U.S. at 107 n.8.


                                                                                                      4
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 5 of 11




plaintiff must have standing to seek each form of relief sought in complaint); Lujan, 504 U.S. at

560 (to support standing, injury-in-fact must be “concrete and particularized,” and “actual or

imminent,” rather than merely “conjectural or hypothetical”).

       B.      Jayyousi Similarly Fails To Explain Why Expungement Would Provide Him
               Meaningful Relief.

       Jayyousi is also unable to identify any current injury caused by the BOP records at issue.

He contends that he continues to be treated as a “person of interest” by the FBI and speculates

that this may be because of his prior CMU placement. Opp. at 12. But even if Jayyousi were

correct that he is subject to ongoing FBI surveillance —and BOP is in no position to confirm nor

deny this allegation — there is no reason to conclude that his past placement in a CMU years ago

would have caused the FBI to designate him as a person of interest today. Instead, like Aref,

Jayyousi was convicted of serious terrorism-related offenses, and it would seem reasonable given

the severity of his past offense conduct that the FBI might want to speak with Jayyousi. Defs.

SMJ ¶ 182 (Jayyousi convicted of conspiracy to murder, kidnap and maim in a foreign country,

and conspiracy to provide material support to terrorism); Am. Compl. ¶ 179 (same). As with

Aref, Jayyousi has not introduced any evidence that would plausibly establish a link between the

existence of the BOP records at issue and any current injury. See Lujan, 504 U.S. at 560

(explaining that at summary judgment, “mere allegations” of harm are insufficient to establish an

injury in fact, and instead a plaintiff “must ‘set forth’ by affidavit or other evidence ‘specific

facts’” to support a claim of injury) (citing Fed. R. Civ. Proc. 56(e)).

       Jayyousi also states that he intends to file a motion to reduce his period of supervised

release and speculates that information in BOP files about his past CMU placement might harm

the chances that the supervising court will grant the motion. Opp. at 12. But the information

Jayyousi complains about will not even be before the court, and, moreover, there is no reason to



                                                                                                     5
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 6 of 11




believe that these records would negatively impact his chances of having his period of supervised

release shortened.

       In particular, Jayyousi contends that his Notice of Transfer and the referral memo from

BOP’s Counterterrorism Unit (“CTU”) mischaracterize statements in his Presentence

Investigation Report (“PSR”) about his offense conduct. Opp. at 5. Defendants disagree, but as

seen below, the supervising court will have access to Jayyousi’s PSR and can judge its contents

for itself. Jayyousi also charges that a CTU referral memo initially recommending against his

release from the CMU in 2011 and the CTU’s final redesignation memo in 2013 recommending

in favor of his release contain erroneous information. Opp. at 5-6. BOP disputes that the

statements in these CTU memoranda are erroneous, which contain the CTU’s opinions and

evaluations of Jayyousi’s conduct. See March 22, 2011 CTU Referral Memo, ECF No. 138-30

at 20-23; April 22, 2013 CTU Redesignation Memo, ECF No. 138-30 at 71-73.

       In any event, none of the documents Jayyousi complains about above have been provided

to the supervising court, nor is there any reason to believe they will be. As Defendants explained

in their opening brief, pursuant to BOP regulation, the documents that “should be forwarded to

the proposed district of [an inmate’s] supervision” are the inmate’s “Final Progress Report,”

“sentence monitoring computation data,” “Supervision Release Plan,” “Judgment and

Commitment Order,” and “Presentence Report.” MTD at 6 (citing Program Statement 5321.08

(Unit Management Manual) at 6). As a result, there is no reason to conclude that Jayyousi’s

Notice of Transfer or the CTU memoranda that he mistakenly contends contain inaccurate

information will even be before the court.3



3
 Jayyousi states, without explanation, that “information about [his] CMU placement itself”
could harm his prospects for a reduced period of supervised release. Opp. at 15. Jayyousi was
sent to the CMU for terrorism-related offenses, which is one of the main grounds for designating


                                                                                                  6
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 7 of 11




       Furthermore, there is no reason to believe these records would negatively impact

Jayyousi’s chances of receiving a shortened period of supervised release in the exceedingly

unlikely event the court were to become aware of them. Jayyousi’s complaint about BOP’s

characterization of his PSR in his Notice of Transfer and CTU memoranda is a red herring given

that BOP, pursuant to Program Statement 5321.08, will provide the supervising court with

Jayyousi’s actual PSR. MTD at 6. Moreover, the upshot of Jayyousi’s CMU records is that he

was placed in the CMU based on his offense conduct over a decade ago in June 2008, and then

released in 2013 due to good behavior and was never returned. See Defs. SMF ¶¶ 183, 192;

March 28, 2013 Memorandum from Unit Manager S. Cardona, ECF No. 138-30 at 69 (stating

that unit team recommends in favor of releasing Jayyousi from the CMU because he has

“maintained clear conduct” and “staff have noted no continuation of actions which precipitated

his placement in the CMU since his arrival”); April 22, 2013 CTU Redesignation Memo, ECF

No. 138-30 at 71 (concurring with recommendation). These materials seem, if anything, helpful

to Jayyousi’s contemplated motion that he no longer requires a long period of supervised release.

Moreover, as noted, there is no reason to believe this information will ever be before the

supervising court, see supra (discussing documents BOP must provide to supervising court

pursuant to Program Statement 5321.08). BOP would only provide the documents pursuant to a

direct request from the judge and it seems virtually inconceivable that the supervising court

would request such records, showing just how speculative it is that the records in question will

result in any future injury to Jayyousi.

       Additionally, there is no dispute that the supervising court retains considerable discretion


an inmate to a CMU. Defs. SMF ¶¶ 96, 187 (undisputed). Therefore, under no circumstances
would it be appropriate to expunge the mere reference to Jayyousi’s placement in the CMU in
BOP records, nor is there any reason why the mere fact of his placement in the CMU years ago
would impact the court’s decision whether to reduce his period of supervised release. See infra.


                                                                                                   7
         Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 8 of 11




to reduce Jayyousi’s period of supervised release. Opp. at 12; see also United States v. Harris,

258 F. Supp. 3d 137, 145 (D.D.C. 2017) (explaining that district courts have “discretionary

judgment to allocate supervision to those releasees who need it most”) (quoting Johnson v.

United States, 529 U.S. 694, 709 (2000)). This is significant, as the Supreme Court has indicated

in the habeas context that where a sentencing body retains discretion about what weight to give

certain records, the records will not create a sufficient injury-in-fact for purposes of Article III.

Spencer v. Kenma, 523 U.S. 1, 14 (1998) (plaintiff’s concern that records concerning parole

revocation could be used in a future parole proceeding to deny parole was a “possibility rather

than a certainty or even a probability,” and given that the parole authority retained “almost

unlimited discretion” to grant parole, the case was moot). Here, the supervising court is not even

required to consider Jayyousi’s prior CMU placement and retains discretion to reduce his period

of supervised release.

       Jayyousi cites United States v. Epps, 707 F.3d 337, 345 (D.C. Cir. 2013), as supposedly

holding that Spencer only applies to parole revocation proceedings, not motions to modify a

period of supervised release. Opp. at 17. At issue in Epps, however, was a claim seeking to

retroactively reduce the inmate’s sentence. Epps, 707 F.3d at 345. The Epps court concluded

that this claim was not moot despite plaintiff’s release from custody because Epps was still under

supervised release and “there seems to be a very substantial likelihood that a ruling that Epps’

incarceration should have been shorter should influence the district court’s readiness to reduce

his term of supervised release.” Id. (emphasis added). Epps merely confirms what is lacking

from Jayyousi’s request for expungement. Plaintiffs are also wrong that In re Sealed Case

supports their position (Opp. at 13), as that case did nothing more than apply the teaching of

Epps. See 809 F.3d 672, 674-75 (D.C. Cir. 2016) (noting substantial likelihood that reduction in




                                                                                                        8
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 9 of 11




sentence would lead the district court to reduce plaintiff’s period of supervised release).

       In sum, it is purely speculative that (i) the information that Jayyousi seeks to expunge

from his Notice of Transfer and CTU memoranda will be before the supervising court, and (ii)

that even if this information were provided to the court, that it would negatively impact

Jayyousi’s chances of receiving a reduced period of supervised release. This chain of attenuated

circumstances is far too speculative to create a live controversy, and is distinguishable from

Abdelfattah, see Opp. at 9, where the plaintiff had alleged that records in a terrorism database

had subjected him to serious past injuries, and that without expungement it was likely these

records would continue to subject him to harm in the future. See Abdelfattah, 787 F.3d at 529-

31; id. at 534-35 (court noting plaintiff’s argument that “the threat remains that the maintenance

and use of [terrorism database] records will lead to future deprivation of his rights”). Given this

past history, the D.C. Circuit found that Adbelfattah’s request for expungement was sufficient to

avoid a finding of mootness. Id. at 535; cf. Hedgepeth v. Washington Metropolitan Area Transit

Authority, 386 F.3d 1148, 1152 (D.C. Cir. 2004) (equitable claim seeking as a remedy

expungement of 12-year-old’s arrest records was not moot because the arrest records posed a

clear risk of adversely impacting her future employment prospects).4



4
  Plaintiffs cite to a handful of out-of-circuit decisions holding that an inmate’s request for
expungement may create a live controversy notwithstanding the plaintiff’s transfer or release
from prison. Opp. at 8, 10-12. But unlike the circumstances of this case, these decisions
typically identified a concrete injury that an order of expungement would remedy. See, e.g.,
Black v. Warden, 467 F.2d 202, 204 (10th Cir. 1972) (disciplinary record that plaintiff sought
expunged may be used against him in the future, including in computing good time credits);
Lira, 2009 WL 10677792, at *22 (request to expunge prison records not moot where, among
other things, records validated plaintiff as a member of a gang and created a risk that he would
be subject to “retaliatory gang violence”); Lazor v. Ingle, 97 F. App’x 739, 740 (9th Cir. 2004)
(expungement of recording concerning disciplinary violation “affected Lazor’s parole
determination in the past, and there is no showing that it will not be of consequence in the
future”); West v. Cunningham, 456 F.2d 1264, 1265-66 (4th Cir. 1972) (request for expungement
not moot because records at issue “could well prejudice [plaintiff’s] future chances for pardon or


                                                                                                      9
        Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 10 of 11




       In contrast to Abdelfattah, Aref and Jayyousi are not able to identify any continuing

adverse consequences stemming from the records they seek to expunge, and Jayyousi can point

to nothing more than speculation and conjecture as to how these records might harm him in the

future. See Anyanwutaku, 151 F.3d at 1057 (D.C. Circuit holding that request for expungement

was moot because plaintiff failed to identify “continuing adverse consequences from the

challenged parole records”); Abdelfattah, 787 F.3d at 534 (case moot when “events have so

transpired that [a judicial decision] will neither presently affect the parties’ rights nor have a

more-than-speculative chance of affecting them in the future”). Accordingly, their request for

expungement is moot and their claims should be dismissed.5




parole”); Del Raine v. Carlson, 826 F.2d 698, 707 (7th Cir. 1987) (request for expungement not
moot because disciplinary record could impact plaintiff’s chances of being granted parole). In
other instances, these out-of-circuit decisions did not apply the standards applicable in the D.C.
Circuit and provided next to no analysis for their conclusion that a request for expungement
created a live controversy. For instance, in Dorn v. Michigan Dep’t of Corrections, 2017 WL
2436997, at * 9 (W.D. Mich., June 6, 2017), the court simply cited language from a dissent in
Hewitt v. Helms, 482 U.S. 755, 766 n.1 (1987), and held, without any explanation, that “Dorn
has standing for his expungement request.” Id. In Kerr v. Farrey, 95 F.3d 472, 476 (7th Cir.
1996), the Seventh Circuit determined that the case was not moot in light of the plaintiff’s
request for expungement of prison records concerning his unwillingness to attend a Narcotics
Anonymous program. The court did not identify any concrete or particularized injury stemming
from the records or address how expungement would provide a meaningful remedy. Id. Instead,
the court merely noted that at oral argument counsel for the State had acknowledged plaintiff’s
allegations regarding expungement but “offered nothing in response to them in the record
below,” effectively conceding that the request for expungement was sufficient to avoid a finding
of mootness. Id; see also Friedland v. Otero, 2014 WL 1247992, at *15 (D. Conn March 25,
2014) (concluding that case was not moot because if Plaintiff prevailed on constitutional claim
court might award relief in the form of expungement of disciplinary record, without explaining
what injury this would remedy). In sum, none of these cases alter the analysis here that
expungement must have a “more-than-speculative” chance of remedying some concrete and
particularized injury — a standard that Plaintiffs do not dispute. Opp. at 9 (discussing
Abdelfattah, 787 F.3d at 534).
5
 Even if the court finds that Plaintiffs’ request for expungement is not moot, it should refuse to
grant expungement on the facts of the case for the reasons set forth in Defendants’ opening brief.
MTD at 9-12, and dismiss on that alternative basis.


                                                                                                     10
       Case 1:10-cv-00539-BJR Document 185 Filed 05/31/19 Page 11 of 11




                                       CONCLUSION

       For the reasons set forth above and in Defendants’ Motion to Dismiss, the case should be

dismissed.

Dated: May 31, 2019                                Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JOHN R. TYLER
                                                   Assistant Branch Director

                                                    /s/ Nicholas Cartier
                                                   NICHOLAS CARTIER
                                                   (D.C. Bar # 495850)
                                                   U.S. Department of Justice
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 616-8351
                                                   E-mail: nicholas.cartier@usdoj.gov

                                                   Attorneys for the Defendants




                                                                                             11
